Citation Nr: 0833929	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under the provisions of Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill) in the 
calculated amount of $701.32.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1991 to 
January 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in June 2006 by the Committee on Waivers 
and Compromises (Committee) of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim of entitlement to waiver of 
recovery of an overpayment of educational benefits.  

The appellant has not specifically challenged the validity of 
the debt at issue in this case and the record contains no 
indication that it was improperly created or calculated; 
thus, the Board finds that the question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 
(1998).  In light of the favorable determination below, it is 
clear that the appellant has not been prejudiced by the 
Board's determination in this regard. 


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

2.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, recovery of 
the overpayment of educational benefits in the calculated 
amount of $701.32 would violate the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA is required to meet the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  
3.326.  However, these notice provisions are inapplicable to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Even if those provisions were applicable in this case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the appellant 
by granting the requested waiver of recovery of the 
overpayment.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg.  49,747 (1992).

Review of the claims file reflects that the appellant's 
educational institution originally certified her for half 
time training from January 9, 2006 through April 29, 2006 and 
the appellant was paid half time for this period.  However, 
the educational institution subsequently notified VA that the 
appellant had reduced her credit hours on January 9, the 
first day of term.  The appellant's education award was 
adjusted accordingly leading to the creation of an 
overpayment of $701.32 for the period from December 10, 2005 
through January 26, 2006.  

On April 16, 2006, the veteran requested a waiver of recovery 
of her overpayment of educational benefits within 180 days 
after receiving notification of the indebtedness (issued 
February 13, 2006).  As she filed a timely application for 
waiver of this overpayment, she meets the basic eligibility 
requirements for a waiver of recovery of her VA indebtedness.  
The Board will proceed to adjudicate the veteran's claim on 
the merits.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2007).  

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2007).  The phrase "equity and good conscience" 
means the arrival at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements (which are not 
intended to be all-inclusive):  (1) fault of the debtor, (2) 
balancing of faults between the debtor and VA, (3) undue 
hardship of collection on the debtor, (4) defeat of the 
purpose of an existing benefit to the appellant, (5) unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.965(a) (2007).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2007).  See also, Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  

In June 2006, the Committee determined that the facts of the 
case do not reveal the presence of fraud, misrepresentation, 
or bad faith on the part of the appellant in the creation of 
the overpayment educational benefits.  The appellant has 
stated that she was unable to focus on her scholastic 
endeavors "due to the emotional and psychological stress 
from" the death of her mother in March 1993, her father in 
January 1995, and her sister in August 1996.  She further 
stated that, when she registered for the semester and advised 
the financial aid office that she was taking only one class, 
she did not think of checking with her financial institution 
each month to see what amount was being deposited from VA.  
The Board agrees with the Committee's June 2006 decision that 
there was no fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of this overpayment.  

The appellant asserts that her repayment of this overpayment 
of educational benefits would create undue financial hardship 
for her.  A Financial Status Report, VA Form 5655, received 
in May 2006 indicates that the appellant's monthly net income 
was zero and her total monthly expenses totaled $1,266.  
Specifically, she reported $626 for rent or mortgage payment, 
$175 for food, $200 for utilities, $65 for other living 
expenses, and $200 in monthly payments on installment 
contracts and other debts.  A statement from the appellant 
received in April 2006 reflects that she is unemployed and 
having to pay the educational debt on top of being unemployed 
would create additional hardship and stress in her life.  

Based on these considerations, the Board finds that 
collection of the overpayment of educational benefits in the 
calculated amount of $701.32 would indeed place undue 
hardship on the appellant and defeats the purpose of 
providing financial assistance to the appellant for 
educational purposes.  Further, in light of the relatively 
small amount of the debt ($701.32, plus accrued interest and 
penalty fees), the Board finds that a waiver of the recovery 
of this overpayment would not result in unjust enrichment to 
the appellant and would not be unduly adverse to the 
Government.  Accordingly, the Board concludes that it would 
be against equity and good conscience for VA to recover the 
overpayment of educational benefits under the provisions of 
Chapter 30, Title 38, United States Code, (Montgomery GI 
Bill) in the amount of $701.32, plus accrued interest and 
penalty fees.  See, 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965(a) (2007).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  


The Board has resolved reasonable doubt in the appellant's 
favor and, as a matter of equity, the appellant's request for 
waiver of the overpayment of these educational benefits is 
granted.  38 U.S.C.A. §§ 5107(b); 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Waiver of recovery of an overpayment of educational benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill) in the amount of $701.32, plus 
accrued interest and penalty fees, is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


